
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated as of October 15, 2001

among

Finisar Corporation,

Merrill Lynch, Pierce, Fenner & Smith
Incorporated,

J.P. Morgan Securities Inc.

and

CIBC World Markets Corp.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

    This Registration Rights Agreement (the "Agreement") is made and entered
into this 15th day of October, 2001, among Finisar Corporation, a Delaware
corporation (the "Company"), Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities Inc. and CIBC World Markets Corp. (each, an "Initial
Purchaser," and collectively, the "Initial Purchasers").

    This Agreement is made pursuant to that certain Purchase Agreement, dated
October 9, 2001, among the Company and the Initial Purchasers (the "Purchase
Agreement"), which provides for the sale by the Company to the Initial
Purchasers of up to an aggregate of $125 million principal amount of the
Company's 51/4% Convertible Subordinated Notes due 2008 (the "Notes"), including
$25,000,000 aggregate principal amount of Notes as to which the Initial
Purchasers have exercised their over-allotment option set forth in Section 2(b)
of the Purchase Agreement. In order to induce the Initial Purchasers to enter
into the Purchase Agreement and in satisfaction of a condition to the Initial
Purchasers' obligations thereunder, the Company has agreed to provide to the
Initial Purchasers and their direct and indirect transferees and assigns the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

    In consideration of the foregoing, the parties hereto agree as follows:

    1.  Definitions.  

    As used in this Agreement, the following capitalized defined terms shall
have the following meanings:

    "1933 Act" shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.

    "1934 Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.

    "Additional Interest" shall have the meaning set forth in Section 2.4
hereof.

    "Closing Date" shall mean the Closing Time as defined in the Purchase
Agreement.

    "Common Stock" shall mean common stock, $0.001 par value per share, of the
Company.

    "Company" shall have the meaning set forth in the preamble to this Agreement
and also includes the Company's successors.

    "Depositary" shall mean The Depository Trust Company, or any other
depositary appointed by the Company; provided, however, that any such depositary
must have an address in The Borough of Manhattan, The City of New York.

    "Effectiveness Period" shall have the meaning set forth in Section 2.1(a)
hereof.

    "Effectiveness Target Date" shall mean the one hundred eightieth (180th) day
after the Closing Date.

    "Event Date" shall have the meaning set forth in Section 2.4 hereof.

    "Filing Date" shall mean the ninetieth (90th) day after the Closing Date.

    "Holder" shall mean an Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture.

    "Indenture" shall mean the Indenture relating to the Securities, dated as of
October 15, 2001, between the Company and U.S. Bank Trust, National Association,
as trustee, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

    "Initial Purchaser" or "Initial Purchasers" shall have the meaning set forth
in the preamble to this Agreement.

--------------------------------------------------------------------------------

    "Majority Holders" shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding; provided, that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.

    "NASD" shall mean the National Association of Securities Dealers, Inc.

    "Notes" shall have the meaning set forth in the preamble to this Agreement.

    "Person" shall mean an individual, partnership, corporation, limited
liability company, joint venture, trust or unincorporated organization, or a
government or agency or political subdivision thereof.

    "Prospectus" shall mean the prospectus included in any Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to any such
prospectus, including post-effective amendments, and in each case including all
material incorporated or deemed to be incorporated by reference therein.

    "Purchase Agreement" shall have the meaning set forth in the preamble to
this Agreement.

    "Registrable Securities" shall mean the Notes and the shares of Common Stock
into which the Notes are convertible, upon original issuance thereof, and at all
times subsequent thereto; provided, however, that any Securities shall cease to
be Registrable Securities when (i) a Registration Statement with respect to such
Securities shall have been declared effective under the 1933 Act and such
Securities shall have been disposed of pursuant to such Registration Statement,
(ii) such Securities shall have been sold to the public pursuant to Rule 144 (or
any similar provision then in force, but not Rule 144A) under the 1933 Act, or
(iii) such Securities shall have ceased to be outstanding.

    "Registration Default" shall have the meaning set forth in Section 2.4
hereof.

    "Registration Expenses" shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or NASD registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws and compliance with the rules of the
NASD (including reasonable fees and disbursements of counsel for any
underwriters or Holders in connection with qualification of any Registrable
Securities under state or other securities or blue sky laws and any filing with
and review by the NASD), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements, certificates
representing the Securities and other documents relating to the performance of
and compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing, if any, of any of the Registrable Securities on any
securities exchange or exchanges or on any quotation system, (v) all rating
agency fees, (vi) all fees and disbursements relating to the qualification of
the Indenture under applicable securities laws, (vii) the fees and disbursements
of counsel for the Company and the fees and expenses of independent public
accountants for the Company or for any other Person, business or assets whose
financial statements are included in any Registration Statement or Prospectus,
including the expenses of any special audits or "cold comfort" letters required
by or incident to such performance and compliance, (viii) the fees and expenses
of a "qualified independent underwriter" as defined by Conduct Rule 2720 of the
NASD (if required by the NASD rules) and the fees and disbursements of its
counsel, (ix) the fees and expenses of the Trustee, any registrar, any
depositary, any paying agent, any escrow agent or any custodian, in each case
including their respective counsel, (x) the reasonable fees and disbursements of
one law firm representing the Holders of Registrable

2

--------------------------------------------------------------------------------

Securities and (xi) the reasonable fees and expenses of the Initial Purchasers
in connection with the Shelf Registration, including the reasonable fees and
expenses of one counsel to the Initial Purchasers, and (xii) any fees and
disbursements of the underwriters customarily paid by issuers or sellers of
securities and the fees and expenses of any special experts retained by the
Company in connection with any Registration Statement, but excluding
underwriting discounts and commissions and any transfer taxes, if any, relating
to the sale or disposition of Registrable Securities by a Holder.

    "Registration Statement" shall mean any registration statement of the
Company pursuant to the provisions of Section 2 of this Agreement that covers
all of the Registrable Securities on an appropriate form under Rule 415 under
the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

    "SEC" shall mean the Securities and Exchange Commission or any successor
agency or government body performing the functions currently performed by the
United States Securities and Exchange Commission.

    "Securities" shall mean the Notes and the shares of Common Stock into which
the Notes are convertible, upon original issuance thereof, and at all times
subsequent thereto.

    "Shelf Registration" shall have the meaning set forth in Section 2 hereof.

    "TIA" shall mean the Trust Indenture Act of 1939, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.

    "Trustee" shall mean the trustee with respect to the Securities under the
Indenture.

    "Underwriters" shall have the meaning set forth in Section 4(a) hereof.

    For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement or Prospectus or any amendment or supplement to any of
the foregoing shall be deemed to include the copy filed with the SEC pursuant to
its Electronic Data Gathering, Analysis and Retrieval system; (ii) all
references in this Agreement to financial statements and schedules and other
information which is "contained", "included" or "stated" in any Registration
Statement or Prospectus (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated or deemed to be incorporated by reference in
such Registration Statement or Prospectus, as the case may be; and (iii) all
references in this Agreement to amendments or supplements to any Registration
Statement or Prospectus shall be deemed to mean and include the filing of any
document under the 1934 Act which is incorporated or deemed to be incorporated
by reference in such Registration Statement or Prospectus, as the case may be.

    2.  Registration Under the 1933 Act.  

    2.1  Shelf Registration.  

    (a) As promptly as practicable, but no later than the Filing Date, the
Company shall file with the SEC, a Registration Statement for an offering to be
made on a continuous basis pursuant to Rule 415 under the 1933 Act covering all
of the Registrable Securities (the "Shelf Registration"). The Shelf Registration
shall be on Form S-3 under the 1933 Act or another appropriate form permitting
registration of such Registrable Securities for resale by the Holders in the
manner or manners reasonably designated by them (including, without limitation,
one or more underwritten offerings). The Company shall not permit any securities
other than Registrable Securities to be included in the Shelf Registration. The
Company shall use its best efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as practicable, but no later than the
Effectiveness Target Date, and to keep such

3

--------------------------------------------------------------------------------

Registration Statement continuously effective, supplemented and amended as
required, in order to permit the Prospectus forming a part thereof to be useable
by the Holders until the earliest of (i) the date that is two years after the
last date of original issuance of any of the Notes, (ii) the date when the
Holders are able to sell all of their Securities immediately without restriction
pursuant to the volume limitation provisions of Rule 144 under the 1933 Act or
otherwise, or (iii) all of the Registrable Securities covered by the
Registration Statement have been sold pursuant to the Registration Statement
(the "Effectiveness Period"); provided, however, that the Effectiveness Period
in respect of the Registration Statement shall be extended to the extent
required to permit dealers to comply with the applicable prospectus delivery
requirements of Rule 174 under the 1933 Act and as otherwise provided herein.

    (b) Notwithstanding any other provisions hereof, the Company shall use its
best efforts to ensure that (i) any Registration Statement and any amendment
thereto and any Prospectus forming a part thereof and any supplements thereto
complies in all material respects with the 1933 Act, (ii) any Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) any Prospectus forming a part of any Registration Statement and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

    (c) The Company further agrees, if necessary, to supplement or amend the
Registration Statement, as required by Section 3(b) below, and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

    2.2  Expenses.  The Company shall pay all Registration Expenses in
connection with the Shelf Registration and any Registration Statement. Each
Holder shall pay all fees and disbursements of its counsel other than as set
forth in the preceding sentence or in the definition of Registration Expenses
and all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder's Registrable Securities
pursuant to the Registration Statement.

    2.3  Effectiveness.  

    (a) The Company shall be deemed not to have used its best efforts to cause
the Registration Statement to become, or to remain, effective during the
requisite period set forth herein if the Company voluntarily takes any action
that would, or omits to take any action which omission would result in any such
Registration Statement not being declared effective or remaining effective, or
in the Holders of Registrable Securities covered thereby not being able to offer
and sell such Registrable Securities during that period as and to the extent
contemplated hereby, unless such action is required by applicable law.

    (b) The Registration Statement shall not be deemed to have become effective
unless it has been declared effective by the SEC; provided, however, that if,
after it has been declared effective, the offering of Registrable Securities
pursuant to the Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, such Registration Statement shall be deemed not to have been
effective during the period of such interference, until the offering of
Registrable Securities pursuant to such Registration Statement may legally
resume.

    2.4  Interest.  In the event that (a) the Registration Statement has not
been filed with the SEC on or prior to the Filing Date, (b) the Registration
Statement is not declared effective by the SEC on or prior to the Effectiveness
Target Date, (c) the Registration Statement has been

4

--------------------------------------------------------------------------------

declared effective by the SEC and such Registration Statement ceases to be
effective or usable at any time during the Effectiveness Period for any reason
without being succeeded within five business days by a post-effective amendment
to such Registration Statement or a report filed with the SEC pursuant to the
1934 Act that cures such failure or (d) the Company suspends the use of any
Prospectus related to the Registration Statement for a period exceeding thirty
(30) days in any consecutive three-month period or exceeding an aggregate of
ninety (90) days in any consecutive twelve-month period (each such event
referred to in clauses (a) through (d) above, a "Registration Default"), then
the interest rate borne by the Notes shall be increased ("Additional Interest")
by one-quarter of one percent (0.25%) per annum upon the occurrence of each
Registration Default, which rate will increase by an additional one half of one
percent (0.50%) from and after the ninety-first (91st) day following the
occurrence of such Registration Default, provided that the aggregate increase in
such interest rate will in no event exceed one half of one percent (0.50%) per
annum. Upon the cure of such Registration Default, the accrual of Additional
Interest will cease and the interest rate will revert to the original rate so
long as no other Registration Default shall have occurred and shall be
continuing at such time and the Company is otherwise in compliance with this
Agreement; provided, however, that, if after any such reduction in interest
rate, one or more Registration Defaults shall again occur, the interest rate
shall again be increased pursuant to the foregoing provisions. A Registration
Default under clause (a) above shall be cured on the date that the Shelf
Registration is filed with the SEC; a Registration Default under clause (b)
above shall be cured on the date that the Shelf Registration is declared
effective by the SEC; a Registration Default under clause (c) above shall be
cured on the date the Shelf Registration is declared effective or useable; and a
Registration Default under clause (d) above shall be cured on the date the
Prospectus is declared useable by the Company.

    The Company shall notify the Trustee within three business days after each
and every date on which a Registration Default occurs (an "Event Date").
Additional Interest shall be paid by the Company to the Holders by depositing
with the Trustee, in trust, for the benefit of the Holders of Registrable
Securities, on or before the applicable semiannual interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Securities entitled to receive the interest payment
to be paid on such date as set forth in the Indenture. Each obligation to pay
Additional Interest shall be deemed to accrue from and including the day
following the applicable Event Date.

    2.5  Specific Enforcement.  Without limiting the remedies available to the
Initial Purchasers and the Holders, the Company acknowledges that any failure by
the Company to comply with its obligations under this Section 2 may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it would not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company's obligations under this Section 2.

5

--------------------------------------------------------------------------------

    3.  Registration Procedures.  

    In connection with the obligations of the Company with respect to the Shelf
Registration and the Registration Statement pursuant to Section 2 hereof, the
Company shall:

    (a) prepare and file with the SEC a Registration Statement within the period
specified in Section 2, on the appropriate form under the 1933 Act, which
form (i) shall be selected by the Company, (ii) shall be available for the sale
of the Registrable Securities by the selling Holders thereof, and (iii) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith or incorporated by reference therein,
and use its best efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;

    (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period;
cause each Prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the 1933 Act; and comply with the provisions of
the 1933 Act and the 1934 Act with respect to the disposition of all securities
covered by a Registration Statement during the applicable period in accordance
with the intended method or methods of distribution by the selling Holders
thereof;

    (c) (i) notify each Holder of Registrable Securities, at least five business
days prior to filing, that a Registration Statement with respect to the
Registrable Securities is being filed and advising such Holders that the
distribution of Registrable Securities will be made in accordance with the
method elected by the Majority Holders; (ii) furnish to each Holder of
Registrable Securities, to counsel for the Holders, to counsel for the Initial
Purchasers and to each underwriter of an underwritten offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto and such
other documents as such Holder, counsel or underwriter may reasonably request,
including financial statements and schedules and, if such Holder, counsel or
underwriter so requests, all exhibits (including those incorporated by
reference) in order to facilitate the public sale or other disposition of the
Registrable Securities; and (iii) the Company hereby consents to the use of the
Prospectus, including each preliminary Prospectus, or any amendment or
supplement thereto by each of the Holders and underwriters of Registrable
Securities in connection with the offering and sale of the Registrable
Securities covered by any Prospectus or any amendment or supplement thereto;

    (d) use its best efforts to register or qualify the Registrable Securities
under all applicable state securities or "blue sky" laws of such jurisdictions
as any Holder of Registrable Securities covered by a Registration Statement and
each underwriter of an underwritten offering of Registrable Securities shall
reasonably request, to cooperate with the Holders and the underwriters of any
Registrable Securities in connection with any filings required to be made with
the NASD, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction if it is not then so subject;

6

--------------------------------------------------------------------------------

    (e) notify each Holder of Registrable Securities and counsel for such Holder
promptly and, if requested by such Holder or counsel, confirm such advice in
writing promptly (i) when a Registration Statement has become effective and when
any post-effective amendments and supplements thereto become effective, (ii) of
any request by the SEC or any state securities authority for post-effective
amendments or supplements to a Registration Statement or Prospectus or for
additional information after a Registration Statement has become effective,
(iii) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, (iv) if between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company contained in
any underwriting agreement, securities sales agreement or other similar
agreement, if any, relating to such offering cease to be true and correct in all
material respects, (v) of the happening of any event or the discovery of any
facts during the period a Registration Statement is effective which makes any
statement made in such Registration Statement or the related Prospectus untrue
in any material respect or which constitutes an omission to state a material
fact in such Registration Statement or Prospectus or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading, (vi) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (vii) of any determination by
the Company that a post-effective amendment to a Registration Statement would be
appropriate;

    (f)  furnish counsel for the Holders of Registrable Securities and counsel
for any underwriters of Registrable Securities copies of any comment letters
received from the SEC or any other request by the SEC or any state securities
authority for amendments or supplements to a Registration Statement and
Prospectus or for additional information;

    (g) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement as soon as practicable
and provide immediate notice to each Holder of the withdrawal of any such order;

    (h) furnish to each Holder of Registrable Securities, and each underwriter,
if any, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules (without documents incorporated or deemed to be
incorporated therein by reference or exhibits thereto, unless requested);

    (i)  cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
cause such Registrable Securities to be in such denominations (consistent with
the provisions of the Indenture) and in a form eligible for deposit with the
Depositary and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request in writing at least three business
days prior to the closing of any sale of Registrable Securities;

    (j)  upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(v) and 3(e)(vi) hereof, as promptly as practicable
after the occurrence of such an event, use its best efforts to prepare a
supplement or post-effective amendment to a Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company agrees to notify each Holder to suspend use of the
Prospectus as

7

--------------------------------------------------------------------------------

promptly as practicable after the occurrence of such an event, and each Holder
hereby agrees to suspend use of the Prospectus until the Company has amended or
supplemented the Prospectus to correct such misstatement or omission. At such
time as such public disclosure is otherwise made or the Company determines that
such disclosure is not necessary, in each case to correct any misstatement of a
material fact or to include any omitted material fact, the Company agrees
promptly to notify each Holder of such determination and to furnish each Holder
such number of copies of the Prospectus, as amended or supplemented, as such
Holder may reasonably request;

    (k) obtain CUSIP numbers for all Registrable Securities not later than the
effective date of a Registration Statement, and provide the Trustee with printed
certificates for the Registrable Securities in a form eligible for deposit with
the Depositary;

    (l)  (i) cause the Indenture to be qualified under the TIA in connection
with the registration of the Registrable Securities, (ii) cooperate with the
Trustee and the Holders to effect such changes, if any, to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and (iii) execute, and use its best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, if any, and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

    (m) enter into agreements (including underwriting agreements) and take all
other customary and appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration;

    (i)  make such representations and warranties to the Holders of such
Registrable Securities and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in similar underwritten
offerings as may be reasonably requested by such Holders and underwriters;

    (ii) in connection with any underwritten offering, seek to obtain opinions
of counsel to the Company and updates thereof (which counsel and opinions (in
form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in principal amount of the
Registrable Securities being sold) addressed to each selling Holder (where
reasonably possible) and the underwriters, if any, covering the matters
customarily covered in opinions requested in sales of securities or underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters;

    (iii) in connection with any underwritten offering, seek to obtain "comfort
letters" and updates thereof with respect to such Registration Statement and the
Prospectus included therein, all amendments and supplements thereto and all
documents incorporated or deemed to be incorporated by referenced therein from
the Company's independent certified public accountants and (where reasonably
possible) from the independent certified public accountants for any other Person
or any business or assets whose financial statements are included or
incorporated by reference in the Registration Statement or Prospectus, each
addressed to the underwriters, if any, and (where reasonably possible) to have
such letter addressed to the selling Holders of Registrable Securities, such
letters to be in customary form and covering matters of the type customarily
covered in "comfort letters" to underwriters in connection with similar
underwritten offerings;

    (iv) enter into securities sales agreements with the Holders and agents of
the Holders providing for, among other things, the appointment of such agents
for the selling Holders for the purpose of soliciting purchases of Registrable
Securities, which agreements shall be in form, substance and scope customary for
similar offerings;

8

--------------------------------------------------------------------------------

    (v) if an underwriting agreement is entered into in the case of any
underwritten offering, cause the same to set forth indemnification and
contribution provisions and procedures substantially equivalent to the
indemnification and contribution provisions and procedures set forth in
Section 4 hereof with respect to the underwriters and all other parties to be
indemnified pursuant to Section 4 hereof or, at the request of any underwriters,
in the form customarily provided to such underwriters in similar types of
transactions; and

    (vi) deliver such other documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings to the Holders
of a majority in principal amount of the Registrable Securities being sold and
the managing underwriters, if any.

The above shall be done at (i) the effectiveness of such Registration Statement
(and, if appropriate, each post-effective amendment thereto) and (ii) each
closing under any underwriting or similar agreement as and to the extent
required thereunder;

    (n) make available for inspection by representatives of the Holders of the
Registrable Securities and any underwriters participating in any disposition
pursuant to a Registration Statement and any counsel or accountant retained by
such Holders or underwriters, all financial and other records, documents and
properties of the Company reasonably requested by any such Persons, and cause
the respective officers, directors, employees, and any other agents of the
Company to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the Initial
Purchasers;

    (o) a reasonable time prior to filing any Registration Statement, any
Prospectus forming a part thereof, any amendment to such Registration Statement
or amendment or supplement to such Prospectus, provide copies of such document
upon request to the Holders of Registrable Securities, to the Initial
Purchasers, to the underwriter or underwriters of an underwritten offering of
Registrable Securities, if any, and to counsel for any such Holders, the Initial
Purchasers or underwriters, and make such changes in any such document prior to
the filing thereof as the Holders of Registrable Securities, the Initial
Purchasers, the counsel to the Holders or the underwriter or underwriters or any
of their respective counsel may reasonably request; cause the representatives of
the Company to be available for discussion of such documents as shall be
reasonably requested by the Holders of Registrable Securities, the Initial
Purchasers on behalf of such Holders or any underwriter; and shall not at any
time make any filing of any such document of which such Holders, the Initial
Purchasers on behalf of such Holders, their counsel or any underwriter shall not
have previously been advised and furnished a copy or to which the Majority
Holders, the Initial Purchasers on behalf of the Holders, their counsel or any
underwriter shall reasonably object within a reasonable time period;

    (p) use its best efforts to cause all Registrable Securities to be listed on
any securities exchange on which similar debt or equity securities issued by the
Company are then listed, if any;

    (q) use its best efforts to cause the Registrable Securities to be rated
with the appropriate rating agencies, if so requested by the Majority Holders or
by the underwriter or underwriters of an underwritten offering of Registrable
Securities, if any, unless the Registrable Securities are already so rated;

    (r) otherwise comply with all applicable rules and regulations of the SEC
and make available to its security holders, as soon as reasonably practicable,
an earnings statement covering at least twelve (12) months which shall satisfy
the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

9

--------------------------------------------------------------------------------

    (s) cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any "qualified independent underwriter" that is required
to be retained in accordance with the rules and regulations of the NASD).

    The Company may (as a condition to such Holder's participation in the Shelf
Registration) require each Holder of Registrable Securities to furnish to the
Company such information regarding such Holder and the proposed distribution by
such Holder of such Registrable Securities as the Company may from time to time
reasonably request in writing.

    Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Sections 3(e)(ii), 3(e)(iii) or 3(e)(v) through 3(e)(vii) hereof, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to a
Registration Statement until receipt by such Holder of (i) the copies of the
supplemented or amended Prospectus contemplated by Section 3(j) hereof or
(ii) written notice from the Company that the Shelf Registration is once again
effective or that no supplement or amendment is required. If so directed by the
Company, such Holder will deliver to the Company (at the Company's expense) all
copies in such Holder's possession, other than permanent file copies then in
such Holder's possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. Nothing in this paragraph shall
prevent that accrual of Additional Interest on any Securities.

    In the event that the Company fails to file any Registration Statement and
maintain the effectiveness of any such Registration Statement as provided
herein, the Company shall not file any Registration Statement with respect to
any securities (within the meaning of Section 2(1) of the 1933 Act) of the
Company other than Registrable Securities.

    If any of the Registrable Securities covered by any Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be reasonably acceptable to the Company. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder's Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

10

--------------------------------------------------------------------------------

    4.  Indemnification and Contribution.  

    (a) The Company agrees to indemnify and hold harmless the Initial
Purchasers, each Holder, each Person who participates as an underwriter (each,
an "Underwriter") and each Person, if any, who controls any Initial Purchaser,
Holder or Underwriter within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

    (i)  against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment or supplement thereto) pursuant to which Registrable Securities were
registered under the 1933 Act, including all documents incorporated therein by
reference, or any omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus (or any amendment or supplement
thereto) or any omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

    (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 4(d) below) any such
settlement is effected with the written consent of the Company; and

    (iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by any indemnified party),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchasers, any Holder or Underwriter expressly for use in a
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto).

    (b) Each Holder, severally but not jointly, agrees to indemnify and hold
harmless the Company, the Initial Purchasers, each Underwriter and the other
selling Holders, and each of their respective directors and officers, and each
Person, if any, who controls the Company, the Initial Purchasers, any
Underwriter or any other selling Holder within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 4(a)
hereof, as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in the Registration Statement (or
any amendment thereto) or any Prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by such Holder expressly
for use in the Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement.

11

--------------------------------------------------------------------------------

    (c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

    (d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 4(a)(ii) effected without its written consent if
(i) such settlement is entered into more than forty-five (45) days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least thirty
(30) days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

    (e) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

    The relative fault of such indemnifying party or parties on the one hand and
the indemnified party or parties on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by such indemnifying party or parties or
such indemnified party or parties, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

    (f)  The Company, the Holders and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (e)
above. The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 4 shall
be deemed to include any legal or

12

--------------------------------------------------------------------------------

other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.

    Notwithstanding the provisions of this Section 4, no Initial Purchaser,
Holder or Underwriter shall be required to contribute any amount in excess of
the amount by which the total price at which Registrable Securities sold by it
pursuant to a Registration Statement were offered exceeds the amount of any
damages that such Initial Purchaser, Holder or Underwriter has otherwise been
required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission.

    No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

    For purposes of this Section 4, each Person, if any, who controls an Initial
Purchaser, Holder or Underwriter within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
such Initial Purchaser, Holder or Underwriter, as the case may be, and each
director of the Company, each officer of the Company who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company. The respective obligations of the Initial
Purchasers, Holders, and Underwriters to contribute pursuant to this Section 4
are several in proportion to the principal amount of Securities sold by them
pursuant to a Registration Statement and not joint.

    The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Initial
Purchaser, Holder or Underwriter or any Person controlling any Initial
Purchaser, Holder or Underwriter, or by or on behalf of the Company, its
officers, or directors or any Person controlling the Company, and (iii) any sale
of Registrable Securities pursuant to a Registration Statement.

    5.  Miscellaneous.

    5.1  Rule 144 and Rule 144A.  For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under the
1933 Act and Section 13(a) or 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder, that if it ceases to be so required
to file such reports, it will upon the request of any Holder or beneficial owner
of Registrable Securities (a) make publicly available such information
(including, without limitation, the information specified in Rule 144A(d)(4)
under the 1933 Act) as is necessary to permit sales pursuant to Rule 144 under
the 1933 Act, (b) deliver or cause to be delivered, promptly following a request
by any Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in
Rule 144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to
Rule 144A under the 1933 Act and it will take such further action as any Holder
or beneficial owner of Registrable Securities may reasonably request, and
(c) take such further action that is reasonable in the circumstances, in each
case, to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (ii) Rule 144A under the 1933 Act,
as such Rule may be amended from time to time, or (iii) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder or
beneficial owner of Registrable Securities, the

13

--------------------------------------------------------------------------------

Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

    5.2  No Inconsistent Agreements.  The Company has not entered into nor will
the Company on or after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not and will not in any way
conflict with and are not and will not be inconsistent with the rights granted
to the holders of any of the Company's other issued and outstanding securities
under any other agreements entered into by the Company or any of its
subsidiaries.

    5.3  Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the Company has obtained the written consent of Holders of at
least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
departure.

    5.4  Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telecopier or any courier guaranteeing overnight delivery
(a) if to a Holder (other than the Initial Purchasers), at the most current
address set forth on the records of the registrar under the Indenture, (b) if to
an Initial Purchaser, at the most current address given by such Initial
Purchaser to the Company by means of a notice given in accordance with the
provisions of this Section 5.4, which address initially is the address set forth
in the Purchase Agreement with respect to such Initial Purchaser, (c) if to the
Company, initially at the Company's address set forth in the Purchase Agreement,
and thereafter at such other address of which notice is given in accordance with
the provisions of this Section 5.4, and (d) if to any Underwriter, at the most
current address given by such Underwriter to the Company by means of a notice
given in accordance with the provisions of this Section 5.4, which address
initially is the address set forth in the applicable underwriting agreement.

    All such notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next business day if timely delivered to
an air courier guaranteeing overnight delivery.

    Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

    5.5  Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms hereof or of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities, such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Purchase Agreement, and such person shall be entitled to
receive the benefits hereof.

    5.6  Third Party Beneficiaries.  The Initial Purchasers (even if the Initial
Purchasers are not Holders of Registrable Securities) shall be third party
beneficiaries of the agreements made hereunder between the Company, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent they deem such enforcement

14

--------------------------------------------------------------------------------

necessary or advisable to protect their rights or the rights of Holders
hereunder. Each Holder of Registrable Securities shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights hereunder.

    5.7  Restriction on Resales.  If (i) the Company or any of its subsidiaries
or affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase
or otherwise acquire any Registrable Security which is a "restricted security"
within the meaning of Rule 144 under the 1933 Act, the Company will deliver or
cause to be delivered such Registrable Security to the Trustee for cancellation
and neither the Company nor any of its subsidiaries or affiliates will hold or
resell such Registrable Security or issue any new Security to replace the same.

    5.8  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

    5.9  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

    5.10  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

    5.11  Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

15

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

    FINISAR CORPORATION
 
 
By:
 
Jerry S. Rawls

--------------------------------------------------------------------------------

Name:
Title:

Confirmed and accepted as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

J.P. MORGAN SECURITIES INC.
CIBC WORLD MARKETS CORP.

BY:   MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED    
By:
 
Stephen Miller

--------------------------------------------------------------------------------

Name: Stephen Miller
Title: Vice President
 
 

16

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17

